In a negligence action to recover damages for personal injury sustained by plaintiff as the result of her fall upon a sidewalk alleged to be defective, the defendant City of Mount Vernon appeals from an order of the Supreme Court, Westchester County, made October 8, 1963 upon reargument, which adhered to the original determination denying said defendant’s motion for leave to serve an amended answer, so as to withdraw its claimed inadvertent admission that it had prior written notice of the dangerous condition of the sidewalk. Order affirmed, with $10 costs and disbursements (see Nathan v. Long Is. Lighting Co., 5 A D 2d 676; Sarullo v. Newstand Realty Corp., 2 A D 2d 854). Beldock, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.